PARRAGUIRRE, J., concurring:
                              For the reasons stated in the SFR Investments Pool I, LLC v.
                  U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                  that respondent lost its lien priority by virtue of the homeowners
                  association's nonjudicial foreclosure sale. I recognize, however, that SFR
                  Investments is now the controlling law and, thusly, concur in the
                  disposition of this appeal.



                                                             Parraguirre


                  cc: Hon. Rob Bare, District Judge
                       Greene Infuso, LLP
                       Ballard Spahr, LLP
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    ea